Citation Nr: 1512694	
Decision Date: 03/25/15    Archive Date: 04/01/15

DOCKET NO.  13-09 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 50 percent for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	J. Michael Woods, Esq.


ATTORNEY FOR THE BOARD

P. Wirth, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1967 to April 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana.  That decision granted service connection for an acquired psychiatric disorder, to include PTSD, with an initial evaluation of 50 percent effective January 12, 2011, and denied the Veteran's TDIU claim.  In October 2012, the Veteran filed a Notice of Disagreement disputing the TDIU denial and contending the Veteran should have received an initial rating in excess of 50 percent for his PTSD.  The RO furnished the Veteran a Statement of the Case in March 2013.  The Veteran filed a timely Substantive Appeal (VA Form 9) in April 2013 that did not request a hearing before the Board.

In June 2013, the Veteran's attorney submitted additional argument and evidence accompanied by a waiver of the Veteran's right to have this evidence initially considered by the RO.  Accordingly, the Board may consider this evidence in the first instance.  See 38 C.F.R. § 20.1304(c) (2014). 

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  Any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  Resolving all reasonable doubt in the Veteran's favor, the Veteran's PTSD results in occupational and social impairment with deficiencies in work, family relations, and mood due to the following symptoms:  speech intermittently irrelevant; irritability, impaired impulse control, and difficulty controlling his temper; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; and difficulty in adapting to stressful circumstances (including work or worklike settings).

2.  The evidence is in at least equipoise as to whether the Veteran's service-connected disabilities render him unable to secure and follow a substantially-gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 70 percent, but no higher, for an acquired psychiatric disorder, to include PTSD, have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.130 Diagnostic Code 9411 (2014).

2.  The criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16, 4.19 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claims and what the evidence in the claims file shows, or fails to show, with respect to those claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

I.  VA'S DUTY TO ASSIST

Before addressing the merits of the Veteran's claims, the Board is required to ensure that VA has satisfied its duties to notify and assist the Veteran in substantiating his claims for VA benefits, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

The notice requirements of the VCAA require VA to notify the claimant of what evidence is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and the evidence that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).  The notice requirements apply to all five elements of a service connection claim:  veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/ Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

VA also has a duty to assist the claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of service treatment records and pertinent post-service treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  VA must make reasonable efforts to assist a claimant in obtaining evidence, unless no reasonable possibility exists that such assistance will aid in substantiating the claim.  38 U.S.C.A. §§ 5103A(a)(1) and (2) (West 2014).

In the present case, in January and February 2011 letters issued prior to the decision on appeal, the Veteran was provided notice regarding what evidence is needed to substantiate his claim for service connection, as well as what evidence must be submitted by the Veteran and what evidence will be obtained by VA.  The letters also advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence that impacts those determinations.  

The claim for an increased rating of the Veteran's PTSD arises from the initial award of service connection.  In Dingess, the court held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91; see also 38 C.F.R. § 3.159(b)(3)(i) (2014).  Thus, once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Because the Veteran's service connection claim for PTSD was granted, VA's duty to notify with respect to that claim has been satisfied.  See generally Turk v. Peake, 21 Vet. App. 565 (2008).  

The Veteran filed a Notice of Disagreement in January 2012 relating to a March 2011 rating decision that denied service connection for an acquired psychiatric disorder and raised the possibility of a TDIU claim.  Thereafter, in January, February, and March 2012 letters issued prior to the decision on appeal, the Veteran was provided notice regarding what evidence is needed to substantiate a claim for a TDIU and an increased rating.  Thus, the Board finds that VA's duty to notify has been fully met in this case. 

The record also reflects that VA has made efforts to assist the Veteran in the development of his claims.  VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, service personnel records, VA medical records, VA examination reports, private medical and vocational reports, Social Security Administration (SSA) disability benefits records, and the statements of the Veteran and his attorney.  The Veteran has not identified any other outstanding records that have not been requested or obtained.   

The Veteran was afforded VA examinations in April 2012 for his heart and hearing, and for PTSD in February 2011 and July 2012, with an addendum report in August 2012 following review of private reports.  The Board finds these examination reports to be adequate, as the examiners reviewed the Veteran's claims file and/or VA and private medical records as applicable, interviewed the Veteran, considered the Veteran's relevant medical/military/occupational history, conducted a physical examination and testing, performed audiograms, and provided a reasoned rationale for the opinions rendered.  The opinions show that the examiners considered all relevant evidence of record, including the Veteran's statements and the particular circumstances of the Veteran's military service or PTSD stressor.

As discussed above, the Board has carefully considered VA's duties to notify and assist, and finds that they have been met.  The Veteran has been provided with a meaningful opportunity to participate in the claims process and has been an active participant in it by providing evidence.  Moreover, neither the Veteran nor his attorney has identified any outstanding evidence that could be obtained to substantiate the Veteran's claims; the Board also is unaware of any such evidence.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

The Board finds that all necessary development has been accomplished and, therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  ENTITLEMENT TO AN INCREASED RATING FOR PTSD

A.  Governing Law and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  See 38 C.F.R. Part 4 (2014).  Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Rating Schedule, which is based, as far as practically can be determined, on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  Individual disabilities are assigned separate Diagnostic Codes.  38 C.F.R. § 4.27 (2014).  When a question arises as to which of two disability evaluations applies under a particular Diagnostic Code, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7 (2014).  Consideration must be given to increased evaluations under other potentially applicable Diagnostic Codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

The veteran's entire history is reviewed when making disability evaluations.  See generally  38 C.F.R. § 4.1 (2014).  Reports of examination must be interpreted in light of the whole recorded history and reconciled into a consistent picture so that the current rating may accurately reflect the elements of disability.  38 C.F.R. § 4.2 (2014).  Each disability must be considered from the point of view of the veteran working or seeking work.  Id.  Functional impairment is to be evaluated on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activities and conditions of daily life, including employment.  38 C.F.R. § 4.10 (2014).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

A veteran may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  See Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods based on the facts found - a practice known as "staged" ratings.

After careful consideration of the evidence, any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2014).

The Veteran contends that he is entitled to a higher initial disability rating for his PTSD.  Such disability has been rated under 38 C.F.R. § 4.130, Diagnostic Code 9411, as 50 percent disabling.  

Under Diagnostic Code 9411, which is governed by a General Rating Formula for Mental Disorders, a 10 percent rating is warranted for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2014). 

A 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; and/or mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and/or difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and/or inability to establish and maintain effective relationships.  Id. 
A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and/or memory loss for names of close relatives, own occupation, or own name.  Id. 

The psychiatric symptoms listed in the above rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002) (symptoms recited in the rating schedule for mental disorders are to serve as examples of the type and degree of the symptoms and not an exhaustive list).  

Consideration is given to the frequency, severity, and duration of psychiatric symptoms, the length of remission, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  See 38 C.F.R. § 4.126(a) (2014).  Furthermore, when evaluating the level of disability arising from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b) (2014).

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)).  

The DSM-IV provides examples of behavior corresponding to various GAF scores.  A GAF score of 71 to 80 indicates that if symptoms are present, they are transient and expectable reactions to psychosocial stressors; no more than slight impairment in social, occupational, or school functioning.  A GAF score of 61 to 70 indicates some mild symptomatology or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, with some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect moderate symptoms or moderate difficulty in social, occupational, or school functioning.  Scores ranging from 41 to 50 reflect serious symptoms or any serious impairment in social, occupational, or school functioning.  Scores of 31 to 40 indicate some impairment in reality testing or communication or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood.  Scores of 21 to 30 reflect behavior that is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment or inability to function in almost all areas.  While the Rating Schedule does indicate that the rating agency must be familiar with the DSM-IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130 (2014).  

B.  Background

The Veteran was initially diagnosed with PTSD in November 2011 by A.F., Licensed Clinical Psychologist and Health Service Provider in Psychology.  The Veteran was subsequently diagnosed with PTSD by a VA psychologist in July 2012.  The RO granted service connection for PTSD, rated as 50 percent disabling, effective as of the date of the Veteran's claim, January 12, 2011.

In February 2011, the Veteran was afforded a VA examination.  He reported serious anger problems and coming close to being assaultive.  He has frequent homicidal ideation without intent, plan, or methods during episodes of anger.  He reported no suicidal ideation.  The Veteran has been divorced four times and lives alone.  He has limited contact with two of his ex-wives.  He rarely sees his two children with whom he has distant relationships.  He also reported distant relationships with his siblings, but has a niece who checks in on him regularly.  The Veteran has several friends with whom he fishes, hunts, and golfs, but usually stays home.  He is not actively involved in organizations, but does go out to do his own shopping.  The Veteran reported "100" different jobs as a union crane operator and that he retired because he was getting too angry on the job about stupid things.  He reported that he had occasional problems with supervisors and co-workers, but most of the time he got along okay.  He quit suddenly from several jobs because he did not like the foreman.

On examination, the Veteran was casually dressed with fair grooming and hygiene.  His was talkative, but his speech and his thought process was tangential with paranoid thinking observed.  The Veteran was irritable, but without obsessions,  compulsions, or hallucinations.  Memory was intact.  A GAP score of 57 was assigned. 

A March 2011 VA treatment record shows the Veteran was oriented, cooperative, and dressed appropriately, with normal speech.  His mood was euthymic, with an affect that was congruent to his mood, but blunted and depressed.  There was no evidence of thought disorder and no suicidal or violent ideation.  Evidence of accessible and positively motivated social supports was noted as a protective factor with respect to suicide.  He was found to be a low homicide risk.  His memory was intact.  He was found to be impulsive and to have poor impulse control.  A GAF score of 57 was assigned.  

In a telephone interview with Dr. A.F. in November 2011, the Veteran again reported a workplace history of authority problems and frequent difficulty controlling his anger, which resulted in the Veteran having had many different jobs during his working life.  He reported having a short fuse and getting angry over little things.  He has a couple of friends with whom he enjoyed fishing and hunting, but rarely participates now.  He reported seeing children as a trigger of his PTSD symptoms.  Dr. A.F. found the Veteran's memory intact, but that he has anger and authority issues, irritability and mood swings, avoidance of associative stimuli, hyperarousal, social avoidance and functioning, marital difficulties, and distancing.  Dr. A.F. concluded that the Veteran's condition is chronic with effects that have had and will continue to have a major negative impact in terms of employability, despite cognitive abilities that would appear to be within normal limits.  Dr. A.F. continued that the Veteran will continue to experience significant difficultly interacting effectively with co-workers, the general public, and supervisors, and participating effectively in community life.  A GAF score of 50 was assigned.

At his July 2012 VA examination, the Veteran reported being married four times.  The first time was when the Veteran was 19 years old and his wife left him for another man.  The second marriage lasted only a week.  It ended after the Veteran became angry and tore down a door.  The Veteran was put in jail for this episode.  The Veteran remarried his second wife just so he could get out of jail, as he was behind on child support.  The Veteran married a fourth time and that marriage lasted 12 years; he is uncertain as to why the marriage ended.  He has lived alone and denies any close relationships for the past 25 years.  The Veteran does not enjoy being around others, but has one friend with whom he enjoys going golfing.  The Veteran worked about 40 years in construction.  He would frequently quit or be fired from jobs, but it appeared that his work history was fairly continuous.  The Veteran had frequent conflicts with others and did best when he could work alone.  He retired at age 60 because his anger was interfering with his ability to interact with others, and he was afraid he would kill someone while in a rage.    

The examiner found the Veteran exhibits irritability or outbursts of anger, hypervigilance, exaggerated startle response, anxiety, suspiciousness, mild memory loss (such as forgetting names, directions, or recent events), difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, including work or a worklike setting.  The examiner noted the Veteran's judgment, insight, and abstract reasoning appear to be intact.  The examiner concluded that the Veteran's PTSD symptoms are mild to moderate and only occasional.  He also concluded that the Veteran has occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.  The examiner found that the Veteran does not exhibit any unusual behaviors that would interfere with superficial interaction with others.  As such, a GAP score of 60 was assigned.

In August 2012 the VA examiner provided an addendum opinion because he had not reviewed the private report of Dr. A.F. or the vocation report of Dr. S.B., discussed below, and, although he had reviewed the prior February 2011 PTSD VA examination, he did not comment on it in his report.  After taking into account the additional information, the examiner noted that he fully agreed with Dr. A.F.'s findings and conclusions and felt that a GAF score of 50 would be more descriptive of the Veteran's functioning.  

No other relevant mental health records are found in VA treatment records for the appeal period. 

C.  Analysis

Having carefully considered the Veteran's contentions in light of the evidence of record and applicable law and resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran's PTSD symptoms warrant a 70 percent disability rating, but no higher.  See 38 U.S.C.A. § 5107(b) (West 2014).   

The evidence shows the Veteran warrants a disability rating of 70 percent in that the he has difficulty establishing and maintaining effective work and social relationships and difficulty adapting to stressful circumstances, including work or a worklike setting.  Although the Veteran was consistently employed as a crane operator for an extended period, he had numerous jobs and was fired or quit abruptly from jobs because of conflict.  The Veteran has authority problems and difficulties getting along with his foremen, as well as co-workers.  The Veteran is irritable with mood swings, and has a short fuse, gets angry over little things, and frequently has difficulty controlling his anger.  The Veteran reported that he quit working because he feared he would kill someone in a rage.  In addition, the Veteran was put in jail once as the result of an anger outburst.  The Veteran has been married four times, has lived alone without a significant relationship for the last 25 years, and has distant relationships with his siblings and children.  The Veteran's primary relationships are with his niece and a couple of friends.  Although the Veteran does not participate in any organizations and spends most of his time alone, he is able to do his own shopping.  While the Veteran is oriented and has unimpaired speech, the Veteran was found to have tangential thought process and paranoid thinking on one occasion.  The Veteran's GAF scores of 50 to 57 indicate moderate to serious symptoms and/or impairment in social or occupational functioning.
For the appeal period, the evidence does not show that the Veteran's PTSD is productive of occupational and social impairment that would warrant a 100 percent disability rating.  The evidence consistently shows that the Veteran's symptoms are not manifested by persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living, disorientation to time or place, or memory loss for names of close relatives, own occupation, or own name.  The Veteran has always been fully oriented without delusions, hallucinations, grossly inappropriate behavior, suicidal ideations, or significant memory impairment.  While the Veteran was found to have tangential thought process and paranoid thinking at one VA examination, there is no evidence of gross impairment in thought processes or communication.  The Veteran has consistently been found to be appropriately dressed and able to perform all activities of daily living.  The Board acknowledges that the Veteran prefers to be alone; however, he is able to shop at any time and maintains some interactions with other people.  As noted above, the Veteran has anger problems and has stated that he was afraid he would kill someone in a rage, but VA examiners  determined that the Veteran is not a danger to others.

The Board realizes that the symptoms noted in the rating criteria are not intended to be an exhaustive list, but are examples of the types and severity of symptoms that indicate a certain level of disability.  Thus, the Board believes that based on the overall record evidence, including the medical evidence and the Veteran's and his attorney's statements, the effects of the Veteran's PTSD symptoms are not described to be of a type, frequency, and severity that are in accord with the level of impairment contemplated by the criteria for a schedular rating higher than 70 percent disabling.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2014); see also Fenderson v. West, 12 Vet. App. 119 (1999). 

In sum, the evidence shows that the Veteran's PTSD symptoms warrant a 70 percent disability rating.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).
  
D.  Other Considerations

The Board has considered whether the Veteran's PTSD presented an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards, such that referral to the appropriate officials for consideration of extraschedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2014); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008); Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  

To make this threshold determination, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  Thun, 22 Vet. App. at 115.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected PTSD with the established criteria found in the rating schedule.  As discussed in detail previously, the Veteran's symptomatology is fully addressed by the rating criteria under which such disability is rated.  Additionally, as seen above, the Board has taken into consideration those symptoms which are not explicitly listed as examples under the Diagnostic Code; therefore, there are no additional symptoms that are not addressed by the rating schedule or that have not been considered by the Board in assigning the appropriate rating.  The Veteran also has not described any exceptional or unusual features of his PTSD, and there is no objective evidence that any manifestations are unusual or exceptional.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected disability.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Consequently, the Board concludes that referral of this case for consideration of an extraschedular rating is not warranted.  Id. at 115-16; Bagwell v. Brown, 9 Vet. App. at 338-39; Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  
 
III.  TDIU

The Veteran is seeking entitlement to a total disability rating due to unemployability caused by his service-connected disabilities.  In order to establish service connection for a total rating based upon individual unemployability due to service-connected disabilities, there must be impairment so severe that it is impossible for the average person to follow a substantially-gainful occupation.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2014).  Consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his or her age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2014).

When the veteran's schedular rating is less than total, a total rating based upon unemployability may nonetheless be assigned.  If there is only one service-connected disability, it must be rated at 60 percent or more; if there are two or more service-connected disabilities, at least one must be rated at 40 percent or more and the combined rating must be at least 70 percent.  See 38 C.F.R. § 4.16(a) (2014).  A total disability rating also may be assigned on an extra-schedular basis, pursuant to the procedures set forth in 38 C.F.R. § 4.16(b), for veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in section 4.16(a).

For a veteran to prevail on a claim for a TDIU rating, the record must reflect some factor that takes the case outside the norm.  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  See 38 C.F.R. 4.16(a) (2014); Van Hoose v. Brown, 4 Vet. App. 361 (1993).

Under 38 C.F.R. § 4.16(a), marginal employment cannot be considered substantially-gainful employment.  In Faust v. West, 13 Vet. App. 342, 356 (2000), the court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that a veteran actually works and without regard to a veteran's earned annual income prior to having been awarded the 100 percent rating based on individual unemployability.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

During the pendency of the Veteran's claim, which was received in January 2011, service connection has been in effect for PTSD, now evaluated as 70 percent disabling; ischemic heart disease, evaluated as 30 percent disabling; tinnitus, evaluated as 10 percent disabling from January 27, 2012; and hearing loss in the left ear, evaluated as 0 percent disabling.  The Veteran's combined disability rating during the pendency of his claim is 80 percent prior to and after the grant of service connection for tinnitus.  Therefore, the Board finds that the Veteran's service-connected disabilities meet the schedular criteria for a TDIU during the period on appeal.  38 C.F.R. § 4.16(a) (2014). 
Thus, the remaining inquiry is whether such disabilities rendered the Veteran unable to secure or follow a substantially-gainful occupation.  Factors such as employment history, as well as educational and vocational attainments, are for consideration.  The Board emphasizes that a total rating based on individual unemployability is limited to consideration of service-connected disabilities.  

With respect to education, the Veteran spent four years in college, but attended three different colleges on athletic scholarships.  The Veteran reported he had poor grades in school due to dyslexia.  He did not obtain a college degree.  

The Veteran worked as a cowboy and in the oil fields, before spending more than 30 years in construction work.  In an application for SSA disability benefits filed in February 2004, the Veteran stated he was a crane operator from 1977 to 2003 and stopped working in June 2003 because the work was too physical for his body to handle.  He stated he could not operate heavy equipment because of the medications he was taking, he did not sleep well and was always tired, he had a very limited range of motion, and his depression made it very hard to concentrate.  He also stated that other people could not work with him, he had anger problems and wanted to kill people, and had been fired or laid off from a job for fighting.  The Board notes that the SSA found the Veteran could work through December 31, 2007, the time when his coverage terminated.

As noted above, in November 2011, Dr. A.F. concluded that the Veteran's condition will continue to have a major negative impact in terms of employability, despite cognitive abilities that would appear to be within normal limits.  Dr. A.F. opined that the Veteran will continue to experience significant difficulty interacting effectively with co-workers, the general public, and supervisors.

In December 2011, a vocation opinion was provided by S.B., Doctor of Rehabilitation, Certified Vocational Evaluator, Certified Rehabilitation Counselor, National Certified Counselor, and Licensed Professional Clinical Counselor.  Based on a review of the Veteran's claims file and the opinions of Dr. A.F., Dr. S.B. opined that the Veteran would decompensate frequently in terms of demonstrating reliability in the work place, sustaining concentration, and accepting supervision and criticism; therefore, he would be terminated from any work due to the frequency and severity of these episodes.  She concluded further that the Veteran cannot work in a competitive setting and that he is totally and permanently precluded from performing work at a substantially-gainful level due to the severity of his service-connected impairments.

In April 2012, the Veteran underwent a VA evaluation for hearing loss and tinnitus.  It was found that the Veteran's hearing loss in his right ear is not related to service, but that his tinnitus is related to his service-connected hearing loss in the left ear.  The Veteran commented that the tinnitus is on and off and that he can live with it, but if he had to work he felt that it would bother him.  The examiner found that, when speech sounds are presented to the Veteran at a loud enough level, his understanding of speech is excellent.  The examiner opined that the Veteran should be able to function quite well in a working environment with the use of hearing aids, with the possibly of a little difficulty in the presence of background noise.

After completing a VA cardiac examination in April 2012, the examiner opined that there are no cardiac restrictions that would render the Veteran unemployable.

The July 2012 VA examiner stated that, while the Veteran has symptoms suggestive of PTSD, this has not prevented work in the past.  The Veteran appears to be capable of understanding and remembering at least simple directions.  He has low stress tolerance as reflected by easy irritability under the impact of minor stress.  As a result, he will do best at reduced stress work where he need not make numerous decisions or respond to frequent changes.  He will do best at work that requires no more than brief and superficial contact with others.  Concentration is occasionally reduced under stress, but not to a degree that would prevent all types of work.  He appears to be capable, from a psychological perspective, of returning to past work that did not require a great deal of contact with others.

In his August 2012 addendum opinion, the VA examiner opined that the Veteran's reduced ability to deal with stress, coupled with social deficits, would reduce the Veteran's reliability and productivity.  The examiner noted that, while the Veteran was able to work satisfactorily as a heavy equipment operator in this past, this employment did not involve more than superficial contact with others.  The examiner concluded that, while vocational options are reduced, the Veteran's PTSD symptoms do not preclude all types of employment based on past work history, as well as symptom severity.

In July 2013, Dr. S.B. offered an updated vocational assessment.  She opined that the Veteran's service-connected hearing loss and tinnitus do not provide substantial vocational limitations; although, there would be some limitations from the tinnitus if the Veteran were operating equipment or in a work setting where hearing is crucial.  After noting the VA examiner's finding that the Veteran has no work-related limitation from a cardiac standpoint, she stated that the primary area of concern for the Veteran regarding his employability has remained his emotional impairment.  She noted that, with his PTSD diagnosis, the Veteran has significant limitations on stress tolerance, behavioral extremes, and even rudimentary social work tolerances.  Dr. S.B. again found that the Veteran is unemployable due to likelihood of emotionally-unstable behavior, inappropriate social interaction, reduced reliability in attendance and productivity, and difficulties with concentration/persistence in a work setting.  She noted that, while the Veteran has a long history of employment, it was with multiple employers in a setting where changing employers is not uncommon.  She found the Veteran unemployable in any occupation no matter how simple or low stress in nature due to his service-connected conditions. 

The Board finds that the evidence of record is at least in equipoise as to whether the Veteran is able to secure or follow a substantially-gainful occupation due to the Veteran's service-connected disabilities.  While the Veteran might be able to perform some job, the Board finds that it is not realistic that the Veteran could find substantially-gainful employment given all of the limitations presented by his PTSD.  While work as a heavy equipment operator involves only superficial contact with others as is required by the Veteran, his return to this field is not productive or safe.  The Veteran left his job as a crane operator because he felt he could not control his anger any longer and, with the Veteran's inability to cope with stress, it is doubtful that the Veteran could respond to stressful situations or react quickly in emergency situations, which could endanger the Veteran and the public.
There are few jobs that do not require interaction with a supervisor, co-workers, or the public.  In addition, the Veteran would require significant retraining to be able to secure a job because he has worked for more than 30 years as a heavy equipment operator.  It is doubtful that the Veteran could tolerate the stress of learning a new job.  In addition, given the Veteran's educational background and work history, there is no evidence that he had any computer training or data entry skills that would be required for many jobs.  Even if the Veteran could secure a job, it is unlikely the Veteran would be able to retain the job as a result of his acknowledged anger problems and reduced reliability and productivity.

Given that the evidence is in equipoise as to whether the Veteran is able to secure and follow substantially-gainful employment, he is entitled to the benefit of the doubt.  Therefore, in light of the Veteran's educational and occupational history and the constraints noted above, and resolving all doubt in favor of the Veteran, the Board finds that his service-connected disabilities render him unable to secure or follow a substantially-gainful occupation consistent with his educational background and employment history.  Therefore, entitlement to a TDIU is granted.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014); see Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  


ORDER

1.  Subject to the laws and regulations governing monetary awards, a disability rating of 70 percent, but no more, for an acquired psychiatric disorder, to include PTSD, is granted.  

2.  Entitlement to a TDIU is granted.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


